IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ROBERT GLEN HILL II,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-4073

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 9, 2017.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Robert Glen Hill II, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of March

20, 2017, the Court has determined that the order on appeal is not a final,

appealable order. See Fla. R. Crim. P. 3.850(f)(2); Young v. State, 66 So. 3d 1076
(Fla. 1st DCA 2011). Accordingly, the appeal is dismissed. The dismissal is

without prejudice to seek appellate review upon rendition of a final order disposing

of appellant’s motion for post-conviction relief.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.




                                          2